Case 0:20-cv-61537-RS Document 1 Entered on FLSD Docket 07/29/2020 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.:
 ALEXANDER DE ARMAS MARTINEZ

        Plaintiff,

 vs.

 WALMART, INC.,

        Defendant.
                                                 //

                     NOTICE OF REMOVAL OF STATE COURT ACTION

        1.      Plaintiff filed a Complaint against the above named Defendant in the Circuit

 Court of the Seventeenth Judicial Circuit in and for Broward County, Florida, styled:

 ALEXANDER DE ARMAS MARTINEZ V. WALMART, INC., Case Number CACE-20-

 010244.

        2.      In this Complaint, Plaintiff claims, inter alia, that he has been damaged due to the

 negligence of the Defendant.

        3.      Further, Plaintiff is seeking damages in excess of $75,000.00. The basis for this

 information includes a detailed demand letter sent by Plaintiff prior to filing suit seeking “full

 policy limits.” (Defendant is self-insured in part with a $1,000,000 policy of insurance). Rather

 than a bare unsupported $1,000,000 demand, plaintiff specifically alleges ankle and neck injuries

 the treatment for which is alleged to include surgical repair of the right ankle and itemized

 medical expenses alone of $101,531.36. As these expenses are alleged to result from the subject

 incident, the alleged damages clearly exceed $75,000.00, irrespective of any other potential

 damages typically sought in cases of this nature, including compensation for pain and suffering

 and lost wages.
Case 0:20-cv-61537-RS Document 1 Entered on FLSD Docket 07/29/2020 Page 2 of 4


                                                                                               Page 2

        4.      As such, Plaintiff’s Complaint gives rise to diversity of jurisdiction, pursuant to

 28 U.S.C.A. Sec. 1332, and the Defendant seeks removal to the United States District Court for

 the Southern District of Florida.

                                FEDERAL DIVERSITY JURISDICTION

        5.      This action is a civil action of which this Court has original jurisdiction under 28

 U.S.C. §1332, and is one which may be removed to the Court by Defendant pursuant to the

 provisions of 28 U.S.C. 1441(b) in that it is a civil action between citizens of different states and

 the matter in controversy exceeds the sum of $75,000.00, exclusive of interest and costs.

        6.      A defendant may properly remove an action from state court and avail itself of the

 federal court system in any civil action of which the district courts of the United States have

 diversity jurisdiction pursuant to the provisions of 28 U.S.C. 1441. Id.

                                         A. Diversity of Citizenship

        7.      Plaintiff, ALEXANDER DE ARMAS MARTINEZ , now and at all times

 material to the Complaint, is and was a Florida citizen, domiciled in Broward County, Florida.

 Defendant is a corporation organized and existing pursuant to the laws of the State of Delaware,

 with its principal place of business in the State of Arkansas, and is therefore deemed to be a

 citizen of the State of Arkansas or the State of Delaware pursuant to 28 U.S.C. 1332(c)(1). For

 removal purposes, “a corporation is a citizen of any State in which it is incorporated and the

 State, which is its principle place of business.”

                                         B. Amount In Controversy

        8.      Defendant, as the party invoking federal jurisdiction, carries the burden of

 "proving to a reasonable probability that the claim is in excess of the statutory jurisdictional

 amount." In re Rezulin Products Liability Litigation, 133 F.Supp2d 272 (S.D.N.Y. 2001). On the
Case 0:20-cv-61537-RS Document 1 Entered on FLSD Docket 07/29/2020 Page 3 of 4


                                                                                               Page 3

 other hand, “the focus of defendants' efforts need not be whether the plaintiff is likely to secure

 an amount greater than $75,000.00. Rather, the focus is on the claim, and while plaintiffs are the

 master of its claim whose monetary demand is to be accorded deference, a plaintiffs’ claim must

 be made in good faith.” Id. As set forth in paragraph 3 and incorporated herein, plaintiff is

 clearly alleging damages in excess of $75,000.

        9.      The original Complaint was served on June 30, 2020. Pursuant to 28 U.S.C. §

 1446(b), this notice has been filed within 30 days of Defendant having adequate notice of a basis

 for removal and less than one year has passed since the filing of the original Complaint. Attached

 hereto as Composite Exhibit "A" is a copy of all papers filed to date in the State Court

 proceedings.

        10.     Written notice of the filing of this notice has been furnished to Plaintiff.

        11.     A copy of this Notice has been filed with the Clerk of the Circuit Court of the 17th

 Judicial Circuit, in and for Broward County, Florida.

        WHEREFORE, Defendant, WALMART, INC., respectfully requests this Court to

 assume original jurisdiction and grant this Notice for Removal.

                                  CERTIFICATE OF SERVICE

        WE HEREBY CERTIFY that we electronically filed the foregoing document with the
Case 0:20-cv-61537-RS Document 1 Entered on FLSD Docket 07/29/2020 Page 4 of 4


                                                                                         Page 4

 Clerk of the Court using CM/ECF this 29th day of July, 2020 on all counsel of record on service

 list below.

                                             LUKS, SANTANIELLO, PETRILLO & COHEN
                                             Attorneys for Defendant
                                             110 S. E. 6th Street
                                             20th Floor
                                             Fort Lauderdale, FL 33301
                                             Telephone: (954) 761-9900
                                             Facsimile: (954) 761-9940

                                             By:      /s/ David A. Lipkin
                                                   DANIEL J. SANTANIELLO
                                                   Florida Bar No.: 860948
                                                   DAVID A. LIPKIN
                                                   Florida Bar No.: 968463
                                                   LUKSFLL-Pleadings@LS-Law.com

 SERVICE LIST
 COUNSEL FOR PLAINTIFF
 Nadine Figueroa, Esquire
 Jimmy De La Espriella, Esquire
 Law Offices of Jimmy De La Espriella
 2151 Le Jeune Road, Suite 305
 Coral Gables, FL 33134
 (305) 665-1167
 Nadine@jdlelaw.com
 Jimmy@jdlelaw.com
 service@jdlelaw.com
